Citation Nr: 1537108	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral eye disability, including dry eye syndrome.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to April 1985.

In February 2012, the Veteran filed a VA FORM 21-22 in favor of the Tennessee Department of Veterans' Affairs, thereby revoking the power of attorney previously of record.  Only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim, with a few noted exceptions, none of which are shown to be applicable here.  See 38 C.F.R. § 14.631(e)(1) (2015).  A power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Service connection was denied for both dry eye syndrome and pingueculae (blurred vision) in that May 2012 rating decision.  Although the June 2012 Notice of Disagreement (NOD) only references the dry eyes, the United States Court of Appeals for Veterans Claims (Court/CAVC) has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (When determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues reasonably raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).  

In light of Brokowski, Robinson, and Clemons, the Board finds that the issue of entitlement to service connection for bilateral dry eye syndrome encompasses all reasonably raised diagnoses referable to the Veteran's eyes.  So the Board has recharacterized the claim more generically as for bilateral eye disability, albeit inclusive of this dry eye syndrome mentioned.

The claim requires further development before being decided on appeal, however, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran is alleging entitlement to service connection for an eye disability, including as a result of a left eye laceration during his military service.  

Initially, the Board sees that a VA VOCATIONAL REHABILITATION TRAINEE record reflects an adjustment was made to the Veteran's allowance.  In addition, a November 1988 VA letter reflects that his participation in the VA Vocational Rehabilitation program was put into interrupted status due to his medical issues.  A January 2005 VA treatment record indicates he "went to Voc Rehab" on January 10, 2005, "but said he wanted to stay" with his then current employer.  It does not appear, however, his vocational rehabilitation folder has been obtained and associated with the file so it may be considered.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether they are physically in the file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, these records must be obtained and considered in deciding this appeal.

In addition, an August 1989 Social Security Administration (SSA) Explanation of Determination (Form SSA-4268-C4) notes the determination was based on "Veteran's Administration Hospital's reports of 05/08/85 to 06/15/89."  In view of this information, there may be SSA records potentially relevant to the Veteran's claim.  Thus, on remand, all relevant SSA records, including all referenced Veteran's Administration Hospital's reports from May 1985 to June 1989 not already on file, should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Further, a January 2005 VA treatment record reflects that the Veteran had been employed by the post office since 1994.  It was noted that he had been approved for benefits from the Office of Workers' Compensation Program (OWCP) and had continued his employment at the post office.  In view of this information, there may be OWCP records potentially relevant to his claim, so they, too, should be obtained and considered.  See 38 C.F.R. § 3.159(c)(2) (2015).

Additionally, a May 2005 VA treatment record notes that an Equal Employment Opportunity Commission (EEOC) hearing was pending.  As such, on remand, all relevant EEOC records should be obtained as well.  Id.  

Service treatment records (STRs) reflect the Veteran was hit in the left eye in May 1983.  Lacerations along the lower edge of the eyebrow and upper lid were noted to have been sutured.  Later that same month, the sutures were removed at which time edema and ecchymosis was observed.  

A February 2012 VA examination report list a diagnosis of conjunctivitis and pingueculae.  The examiner indicated the Veteran's visual acuity was correctable to 20/20 in each eye and, therefore, would not be medically considered blurred vision.  The examiner added that, if blurry vision of either eye occurred owing to the laceration of the left eye, there would be clinical sequelae noted, and that there was none which would cause blurry vision.  In addition, it was noted to be less than likely that the Veteran's current conjunctivitis is related to his service, as it was medically accepted knowledge that dry eye syndrome is not caused by trauma.  

Those opinions notwithstanding, the record also raises the issue of entitlement to service connection on a secondary basis.  More specifically, the Veteran has service-connected Reiter's syndrome.  His STRs reflect that Indocin was prescribed for Reiter's syndrome during his service, and a June 1983 Medical Evaluation Board for the Reiter's syndrome notes no history of conjunctivitis; a May 1983 record notes no sequelae of Reiter's syndrome related to the eyes; and an August 1984 STR notes no eye problems on Indocin (Indomethacin).  The March 1985 separation examination shows the eyes, pupils, and ocular motility were normal.  Ophthalmoscopic examination was normal, as well.  A history of Reiter's syndrome was noted to be in remission and asymptomatic on Indocin.  

The Veteran's military service, as mentioned, ended in April 1985.

An August 1987 VA examination report notes no conjunctivitis in association with onset of Reiter's syndrome during service and that the Veteran had been on Indocin for 41/2 years.  A February 1991 VA treatment record reflects his medication had been changed to Dilantin.  Blurred vision was noted and the assessments included Dilantin toxicity.  Inpatient records, dated from May 1991 to June 1991, reflect a medication change from Dilantin to Ibuprofen.  

VA treatment records in August 2000 reflect a diagnosis of conjunctivitis, not elsewhere classified.  In addition, a history of blurred vision and fine vertical nystagmus in both eyes secondary to Dilantin toxicity in February 1991 were reported.  Complaints of slightly cloudy vision on occasion were noted with possible slight redness.  Slit lamp examination was reported to show slight plugging of the meibomian glands of the lids and lashes in both eyes, as well as nasal pinguecula of the conjunctiva/sclera of both eyes.  The assessments were myopia and dry eyes for which artificial tears were prescribed.  

A March 2005 VA treatment record notes a white film over the eyes, dry eyes, and blurred vision.  A May 2005 VA treatment reflects complaints of "trash" in the eyes, at times, and the diagnosis was "Reiter's syndrome s ocular manifestations."  

In medical terms, the abbreviation "s" with a line over it means "without."  See Medical Abbreviations:  32,000 Conveniences at the Expense of Communication and Safety, 289, (Neil M. Davis, 15th ed. 2011).  Conversely, the abbreviation "c" with a line over it denotes the word "with."  As the "s" does not have a line over it, the meaning of the abbreviation in the May 2005 VA treatment record is unclear.  

Although a September 2013 VA treatment record reflects a history of Reiter's syndrome without ocular complications, in view of the evidence, and particularly the lack of clarity in the May 2005 VA treatment record with respect to ocular manifestations associated with the service-connected Reiter's syndrome, the Veteran should be afforded another VA examination with regards to the nature and etiology of his eye manifestations, including for an opinion with respect to secondary service connection.  That is, medical comment is needed concerning whether his service-connected Reiter's syndrome is causing or aggravating the eye disability.   38 C.F.R. § 3.310(a) and (b) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Prior to the examination, all outstanding records of pertinent medical treatment, to include records noted in the June 2012 NOD located at "Archives," must be obtained and put in the file so they may be considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the file.  38 C.F.R. § 3.159(c)(2).

If such records are unavailable, the Veteran's file must be clearly documented to that effect and him notified in accordance with 38 C.F.R. § 3.159(e)(1).

2.  Also request the Veteran's records from SSA, to include any VA hospital records dated from May 8, 1985 to June 15, 1989, not already in the file, referenced in the August 1989 SSA Explanation of Benefits.  38 C.F.R. § 3.159(c)(2).

If such records are unavailable, the Veteran's file must be clearly documented to that effect and him notified in accordance with 38 C.F.R. § 3.159(e)(1).

3.  Contact the OWCP and request all records relevant to the Veteran.  All records obtained and any responses received must be associated with the file. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and him notified in accordance with 38 C.F.R. § 3.159(e).

4.  Attempt to obtain all relevant documents pertaining to the Veteran's EEOC claim referenced in the May 2005 VA treatment record.  

5.  Obtain complete VA treatment records, to include any records located at "Archives" as noted in the June 2012 NOD, not already of record.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).


6.  After receipt of all additional records, schedule the Veteran for another VA eye examination by an appropriate clinician.  The file must be reviewed by the examiner for the pertinent medical and other history, including a complete copy of this remand.

The examiner is to conduct all indicated tests and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any eye disability diagnosed, including dry eye syndrome and conjunctivitis, is directly related to the Veteran's active military service or is secondarily related - meaning caused or being aggravated by his service-connected Reiter's syndrome and/or medications required for treatment of it.  

The term "aggravation" means a permanent increase in severity of the claimed disability, that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition owing to the 
service-connected disability, as contrasted to a mere temporary worsening of symptoms.

In his/her responses, it is most essential the examiner discuss the underlying medical rationale, preferably citing to specific evidence in the file and medical authority.  

7.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran a Supplemental Statement of the Case (SSOC), give him time to respond to it, and then return the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

